MORTON, District Judge.
The Jack-O-Lantem has been sold by the marshal and the present proceedings relate to the disposition of the fund in court By a decree previously made the Betts Lighterage & Wrecking Company has been awarded and paid a salvage claim of $2,-500. The balance of the fund is insufficient to pay all the claims presented. The various interveners have therefore been heard to object to each other’s claims. Two sorts of questions are presented: (1) Whether certain claims give rise to maritime liens; and (2) the order of priority in which the claims allowed are entitled to be paid. As to almost all of the claims the decisions hereafter referred to in connection with them are so decisive of the matter that no discussion seems necessary.
Claim of C. H. Richardson, for use of wharf and adjacent land. This claim is disallowed. The Advance (D. C.) 60 Fed. 766, affirmed 71 Fed. 987, 18 C. C. A. 404; The C. Vanderbilt (D. C.) 86 Fed. 785; Tire James T. Furber (D. C.) 129 Fed. 808, and (B. C.) 157 Fed. 126.
Claim of A. O. Tornquist, for music. Disallowed. The Cimbria (D. C.) 156 Fed. 378, 385.
*900Claim of Benson, for services as watchman. Disallowed. The Siritts (D. C.) 65 Fed. 226; The Sinaloa (D. C.) 209 Fed. 287.
Claim of Tarhox, for services as marine fireman during July, 1921. Allowed in the sum of $69.10.
The other claims relate to materials and supplies furnished to the steamer. There is no question but what they were furnished as claimed, nor that the prices charged are fair, nor that these claims each give rise to a maritime lien. The difficulty is that, taken together, they largely exceed the fund in court, and the question for decision is which, if any of them, are entitled to priority. These claims are covered by The Philomena (D. C.) 200 Fed. 873. According to that decision, they are to be ranked according to the calendar year in which they arose, and take priority on that basis; those accruing the last year being paid first, those in the preceding year next, and so on. Within the year claims rank equally. Applying these principles the—
Claim of Purdy Tow & Water Boat Company is allowed for $144 of the year 1921, $2,061.35 of the year 1920, and $250 of the year 1919.
Claim of Coastwise Coal Company is allowed for $420 of the year 1920. ' The coal was supplied to the steamer, and the fact that it was used for heating, instead of for navigating, does not, I think, affect the lien.
Claim of William S. Nolan, for chain and valve. Allowed for $169.18 of the year 1920.
The claims of Walter W. Hodder Company for chandlery, paint, and supplies, and of Cruikshank, the libelant, for repairs and supplies, are not so presented that they can be divided according to the calendar years. If the parties do not agree, they may be set down for hearing.
When the amounts of the various claims have been settled, a decree may be presented in accordance herewith.